As filed with the Securities and Exchange Commission on February 10, 2014 1940 Act Registration No. 811-22761 1933 Act File No. 333-184477 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 14 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 16 [X] (Check appropriate box or boxes) STONE RIDGE TRUST (Exact name of Registrant as Specified in Charter) 405 Lexington Avenue, 55th Floor New York, New York 10174 (Address of Principal Executive Offices) (Zip Code) (855) 609-3680 (Registrant's Telephone Number, including Area Code) Jane Korach Stone Ridge Trust 405 Lexington Avenue, 55th Floor New York, New York 10174 (Name and Address of Agent for Service) As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box) [X] Immediately upon filing pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(b). [] On (date) pursuant to Rule 485(a)(1). [] 60 days after filing pursuant to Rule 485 (a)(1). [] 75 days after filing pursuant to Rule 485 (a)(2). [] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment (“PEA”) No. 14 to the Registration Statement of Stone Ridge Trust (the “Trust”) on Form N-1A hereby incorporates PartsA, B and C from the Trust’s PEANo.13, filed on FormN-1A filed on January 21, 2014, which designated January 21, 2014 as the date on which PEA No. 13 was to become effective.This PEANo.14 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEA No.13 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended,and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act of 1933, as amended,and has duly caused this Registration Statement of Stone Ridge Trust (related to the Stone Ridge International Developed Markets Variance Risk Premium Fund, the Stone Ridge Emerging Markets Variance Risk Premium Fund and the Stone Ridge International Master Variance Risk Premium Fund)to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York, on the 10th day of February, 2014. STONE RIDGE TRUST By: /s/ Jane Korach Jane Korach, Secretary Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date * Ross Stevens Trustee, President (Principal Executive Officer) February 10, 2014 * Patrick Kelly Treasurer (Principal Financial Officer) February 10, 2014 * Daniel Charney Trustee February 10, 2014 * Jason Ekberg Trustee February 10, 2014 * Power of Attorney By: /s/ Jane Korach Attorney in Fact EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
